BLODGETT, P. J.
Heard upon motion to modify decree of November 9, 1928, under which respondent was ordered to pay $23 a week to petitioner. Since 1928 the respondent has not been in good health and recently his receipts as a physician have fallen off, and at times it has become necessary to borrow money to pay the allowance.
The Court can not see how at the present time it is possible for respondent to pay more than fifteen dollars per week.
An order may be entered modifying the decree of November 9, 1928, in accordance herewith.